DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.

Status
This Office Action is in response to the remarks and amendments filed on 08/25/2022. The objections to the claims have been withdrawn. Claims 1-3 and 6-15 remain pending for consideration.
This Office Action contains a New Grounds of Rejection. Since these new grounds of rejection did not result from an amendment to the claims, this Office Action is being made non-final to afford the applicant the opportunity to respond to the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “wherein the control phase comprises determining if the carbon dioxide level in the container is greater than a carbon dioxide upper threshold; wherein when the carbon dioxide level in the container is greater than the carbon dioxide upper threshold, adding outside air to the container until the carbon dioxide level in the container is equal to a carbon dioxide lower control limit” which renders the claim indefinite.
It is noted that the conditional step of “adding outside air to the container until the carbon dioxide level in the container is equal to a carbon dioxide lower control limit” may never occur. In particular, claim 1 does not positively recite the condition precedent (i.e. the carbon dioxide level in the container being greater than a carbon dioxide upper threshold), actually occurs, or is ever required to occur, within the broadest reasonable interpretation. Since the recited “if” conditions need not be satisfied to meet the claim, the recited steps of adding outside air need not occur to satisfy the claim. As such, the Examiner need not present evidence establishing the obviousness of the conditional "if step of claim 1, because it is not required to be performed under the broadest reasonable interpretation of the claim.
Claims 2-3, 6, 8-12, and 14 are rejected due to dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cahill-O’Brien et al. (US5457963, herein after referred to as Cahill-O’Brien) in view of Stavova et al. (US20200205429A1, herein after referred to as Stavova).
             Regarding claim 1, Cahill-O’Brien teaches a method of operating an atmosphere control system to control an atmosphere in a refrigerated container (Abstract, first sentence), the method comprising: operating the atmosphere control system in a start up phase to control an oxygen level in the container (Col. 10 lines 38-41); ending the start up phase (Col. 10 lines 40-41); and operating the atmosphere control system in a control phase to control the oxygen level and a carbon dioxide level in the container (Col. 10 lines 46-48),  wherein the control phase comprises determining the carbon dioxide level in the container is greater than a carbon dioxide upper threshold (Col. 10 lines 58-60). 
Cahill-O’Brien teaches the invention as described above but fails to explicitly teach wherein when the carbon dioxide level in the container is greater than the carbon dioxide upper threshold, adding outside air to the container until the carbon dioxide level in the container is equal to a carbon dioxide lower control limit, wherein the outside air is sourced from ambient air.
However, Stavova teaches wherein when the carbon dioxide level in the container (cargo storage space 4 Fig. 1) is greater than the carbon dioxide upper threshold (maximum allowed level paragraph [0077]), adding outside air (ambient air from outside paragraph [0077]) to the container until the carbon dioxide level in the container is equal to a carbon dioxide lower control limit (carbon dioxide level setpoint range paragraphs [0067], [0077], and [0081]) , wherein the outside air is sourced from ambient air (paragraph [0077]) to quickly reduce the level of carbon dioxide in the cargo storage space.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the method of Cahill-O’Brien to include when the carbon dioxide level in the container is greater than the carbon dioxide upper threshold, adding outside air to the container until the carbon dioxide level in the container is equal to a carbon dioxide lower control limit, wherein the outside air is sourced from ambient air in view of the teachings of Stavova to quickly reduce the level of carbon dioxide in the cargo storage space.
             Regarding claim 2, the combined teachings teach wherein the start up phase comprises adding nitrogen to the container until the oxygen level in the container is equal to an oxygen pulldown limit corresponding to reduced oxygen level achievable by adding nitrogen to the container (Figure 12, Col. 11 lines 24-27 of Cahill-O’Brien).
             Regarding claim 3, the combined teachings teach wherein the start up phase comprises adding nitrogen to the container until the oxygen level in the container is not greater than or equal to an oxygen pulldown limit corresponding to reduced oxygen level achievable by adding nitrogen to the container (Fig.12, Col. 11 lines 24-27 of Cahill-O’Brien).
             Regarding claim 6, the combined teachings teach wherein the control phase comprises determining that the oxygen level in the container is greater than an oxygen upper threshold (Col. 11 lines 24-27 of Cahill-O’Brien); adding nitrogen to the container until the oxygen level in the container is equal to an oxygen pulldown limit corresponding to reduced oxygen level achievable by adding nitrogen to the container (Col. 11 lines 24-27 of Cahill-O’Brien).
Regarding claim 7, Cahill-O’Brien teaches a method of operating an atmosphere control system to control an atmosphere in a refrigerated container (Abstract, first sentence), the method comprising: operating the atmosphere control system in a start up phase to control an oxygen level in the container (Col. 10 lines 38-41); ending the start up phase (Col. 10 lines 40-41); and operating the atmosphere control system in a control phase to control the oxygen level and a carbon dioxide level in the container (Col. 10 lines 46-48); wherein: the control phase comprises determining that the oxygen level in the container is less than an oxygen lower control limit (Col. 10 lines 2-4).
Cahill-O’Brien teaches the invention as described above but fails to explicitly teach adding outside air to the container until the oxygen level in the container is equal to an oxygen upper control limit, wherein the outside air is sourced from ambient air.
However, Stavova teaches adding outside air to the container until the oxygen level in the container is equal to an oxygen upper control limit (oxygen level setpoint range paragraphs [0080] and [0086]), wherein the outside air is sourced from ambient air (paragraph [0086]) to increase the level of Oxygen in the cargo storage space.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the method of Cahill-O’Brien to include adding outside air to the container until the oxygen level in the container is equal to an oxygen upper control limit, wherein the outside air is sourced from ambient air in view of the teachings of Stavova to increase the level of Oxygen in the cargo storage space.            
             Regarding claim 8, the combined teachings teach wherein the control phase comprises determining that the carbon dioxide level in the container is greater than a carbon dioxide upper control limit (Figs. 12 & 15, Col. 10 lines 58-64 of Cahill-O’Brien); when the carbon dioxide level in the container is greater than a carbon dioxide upper control limit, adding nitrogen to the container until the carbon dioxide level in the container is equal to a carbon dioxide lower control limit (Figs. 12 & 15, Col. 10 lines 58-64 of Cahill-O’Brien).
             Regarding claim 9, the combined teachings teach further comprising: adding outside air to the container until the oxygen level in the container is equal to an oxygen upper control limit (paragraphs [0080] and [0086] of Stavova).
             Regarding claim 10, the combined teachings teach wherein the control phase includes adding nitrogen to the container until the carbon dioxide level in the container is equal to a carbon dioxide lower control limit (Figs. 12 & 15, Col. 10 lines 58-64 of Cahill-O’Brien).
             Regarding claim 11, the combined teachings teach further comprising: adding outside air to the container until the oxygen level in the container is equal to an oxygen upper control limit (paragraphs [0080] and [0086] of Stavova).
             Regarding claim 12, the combined teachings teach wherein the control phase includes adding nitrogen to the container until the carbon dioxide level in the container is equal to a carbon dioxide lower control limit (Figs. 12 & 15, Col. 10 lines 58-64 of Cahill-O’Brien).
             Regarding claim 13, Cahill-O’Brien teaches a method of operating an atmosphere control system to control an atmosphere in a refrigerated container (Abstract, first sentence), the method comprising: operating the atmosphere control system in a start up phase to control an oxygen level in the container (Col. 10 lines 38-41); ending the start up phase (Col. 10 lines 40-41); and operating the atmosphere control system in a control phase to control the oxygen level and a carbon dioxide level in the container (Col. 10 lines 46-48). 
Cahill-O’Brien teaches the invention as described above but fails to explicitly teach where in the control phase includes adding outside air to the container until the oxygen level in the container is equal to an oxygen upper control limit, wherein the outside air is sourced from ambient air.
However, Stavova teaches where in the control phase (corresponds to the control phase taught by Cahill-O’Brien) includes adding outside air to the container until the oxygen level in the container is equal to an oxygen upper control limit (oxygen level setpoint range paragraphs [0080] and [0086]), wherein the outside air is sourced from ambient air (paragraph [0086]) to increase the level of Oxygen in the cargo storage space.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the method of Cahill-O’Brien to include a control phase that includes adding outside air to the container until the oxygen level in the container is equal to an oxygen upper control limit, wherein the outside air is sourced from ambient air in view of the teachings of Stavova to increase the level of Oxygen in the cargo storage space.
              Regarding claim 14, the combined teachings teach wherein the outside air includes oxygen (air 44 Fig. 3 of Cahill-O’Brien).
Regarding claim 15, Cahill-O’Brien teaches a method of operating an atmosphere control system to control an atmosphere in a refrigerated container (Abstract, first sentence), the method comprising: operating the atmosphere control system in a start up phase to control an oxygen level in the container (Col. 10 lines 38-41); ending the start up phase (Col. 10 lines 40-41); and operating the atmosphere control system in a control phase to control the oxygen level and a carbon dioxide level in the container (Col. 10 lines 46-48),  wherein the control phase comprises determining that the carbon dioxide level in the container is greater than a carbon dioxide upper threshold (Col. 10 lines 58-60); wherein the start up phase comprises adding nitrogen to the container until the oxygen level in the container is equal to an oxygen pulldown limit corresponding to reduced oxygen level achievable by adding nitrogen to the container (Figure 12, Col. 11 lines 24-27); wherein the control phase comprises determining that the oxygen level in the container is greater than an oxygen upper threshold (Col. 11 lines 24-27) and adding nitrogen to the container until the oxygen level in the container is equal to an oxygen pulldown limit corresponding to reduced oxygen level achievable by adding nitrogen to the container (Col. 11 lines 24-27); wherein the control phase comprises determining that the carbon dioxide level in the container is greater than a carbon dioxide upper control limit (Figs. 12 & 15, Col. 10 lines 58-64) and when the carbon dioxide level in the container is greater than a carbon dioxide upper control limit, adding nitrogen to the container until the carbon dioxide level in the container is equal to a carbon dioxide lower control limit (Figs. 12 & 15, Col. 10 lines 58-64).
 Cahill-O’Brien teaches the invention as described above but fails to explicitly teach wherein when the carbon dioxide level in the container is greater than the carbon dioxide upper threshold, adding outside air to the container until the carbon dioxide level in the container is equal to a carbon dioxide lower control limit, wherein the outside air is sourced from ambient air; wherein the control phase comprises adding outside air to the container until the oxygen level in the container is equal to an oxygen upper control limit.
However, Stavova teaches wherein when the carbon dioxide level in the container (cargo storage space 4 Fig. 1) is greater than the carbon dioxide upper threshold (maximum allowed level paragraph [0077]), adding outside air (ambient air from outside paragraph [0077]) to the container until the carbon dioxide level in the container is equal to a carbon dioxide lower control limit (carbon dioxide level setpoint range paragraphs [0067], [0077], and [0081]) , wherein the outside air is sourced from ambient air (paragraph [0077]); where in the control phase (corresponds to the control phase taught by Cahill-O’Brien) comprises adding outside air to the container until the oxygen level in the container is equal to an oxygen upper control limit (oxygen level setpoint range paragraphs [0080] and [0086]) to increase the level of Oxygen in the cargo storage space.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the method of Cahill-O’Brien to include wherein when the carbon dioxide level in the container is greater than the carbon dioxide upper threshold, adding outside air to the container until the carbon dioxide level in the container is equal to a carbon dioxide lower control limit, wherein the outside air is sourced from ambient air; wherein the control phase comprises adding outside air to the container until the oxygen level in the container is equal to an oxygen upper control limit in view of the teachings of Stavova to increase the level of Oxygen in the cargo storage space.
      
Response to Amendment
Applicant' s arguments with respect to claims 1-3 and 6-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763